52 F.3d 827
UNITED STATES of America, Plaintiff-Appellee,v.Jose Teofilo SOLORIO, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Bourne Bobby THOMAS, Defendant-Appellant.
Nos. 93-50507, 93-50508.
United States Court of Appeals,Ninth Circuit.
April 26, 1995.

1
Before:  NELSON, and NOONAN, Circuit Judges, and KING*, District Judge.

ORDER

2
The court's previous opinion, slip op. 11375 [37 F.3d 454] (9th Cir.  Sept. 20, 1994) is hereby withdrawn.  An unpublished disposition is being filed.



*
 The Honorable Samuel P. King, United States District Judge for the District of Hawaii, sitting by designation